Citation Nr: 1222650	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  05-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 29, 2003 for the grant of service connection for a left shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  These claims were previously remanded by the Board in December 2007, November 2008, and April 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons discussed below, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2003, the Veteran filed his first claim for VA compensation benefits, which included a claim for service-connected benefits for a left shoulder disability.


CONCLUSION OF LAW

The criteria for an effective date prior to August 29, 2003, for the grant of service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.159, 3.400 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

The issue herein decided is the propriety of the effective date assigned for the original grant of service connection for a left shoulder disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

In this case, the record reflects that letters sent to the Veteran in March 2005, January 2008, December 2008, and May 2010 notified him of what information and evidence is necessary to substantiate a claim for an earlier effective date, which information and evidence VA will obtain, and which information and evidence he is expected to provide.  Further, the May 2010 letter provided information regarding what information and evidence is necessary to establish mental incompetency for VA purposes (in accordance with the Board's prior remand directives).  The Board is therefore satisfied that the Veteran was provided appropriate notice as well as a meaningful opportunity to participate in the adjudicatory process, and that there is no prejudice in the Board proceeding with a decision at this time.  

With regard to VA's duty to assist, it is noteworthy that determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points of time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  Nevertheless, the Board has carefully reviewed the Veteran's service treatment records, reports of post-service private and VA treatment and examination, records from the Social Security Administration, and the Veteran's statements in support of his claim, and concludes that there has been no identification of further available evidence not already of record that would be relevant to the current claim on appeal.  The Board acknowledges that prior remands directed VA to assist the Veteran in obtaining private records from the Niagara County Mental Health Center.  However, in June 2009, the Veteran submitted a letter from this facility indicating that his treatment records have been destroyed.  Any further efforts by VA to obtain such records would therefore be futile, and the Board is satisfied that there has been substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  Thus, VA's duty to assist has been met.

II. Analysis

The record reflects that the Veteran's active military service ended in February 1972.  In August 2003, the RO received a VA Form 21-526, Veteran's Application for Compensation or Pension, in which the Veteran indicated that he was seeking compensation for a left shoulder disability that first began during service.  A March 2004 RO rating decision awarded service connection for subluxation of the left shoulder, status post surgical repair, and assigned an initial disability rating of 10 percent effective August 29, 2003, the date of receipt of the Veteran's claim.  

Evident from the Veteran's lay statements, it is his contention that he be awarded an effective date earlier than August 29, 2003 because although he did not file for service-connected compensated benefits until August 2003, his left shoulder disability has existed since surgery during service.  Alternatively, the Veteran asserts that he is entitled to an earlier effective date because he was unaware of the ability to file a claim for compensation until 2002, at which time an incarcerated veterans group informed him of VA's disability benefits.  Finally, the Veteran contends that an earlier effective date may also be awarded on the basis that he was mentally incompetent at the time of his separation from service due to heroin use and service-connected posttraumatic stress disorder (PTSD), and therefore unable to file a claim for compensation.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.151(a) (2011).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

'Claim' is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran does not dispute that his first claim for service connection for a left shoulder disability was in August 2003.  Nevertheless, the Board has reviewed the claims file and observes that no communication was received from the Veteran prior to such date that might be construed as a claim for disability benefits.  Rather, the only documents of record dated prior to the August 2003 VA Form 21-526 pertain to VA educational assistance benefits utilized by the Veteran in the 1970s.  

Absent any indication that an informal or formal claim was received prior to August 29, 2003, the controlling laws and regulations dictate that the award of disability compensation will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Therefore, even if evidence of record supports a finding of a left shoulder disability since service, the effective date of any award of service connection cannot be earlier than the date of receipt of the Veteran's compensation claim (unless received within one year of his separation from service).  

Regarding the Veteran's assertion that he was unaware of his right to file for disability compensation benefits until 2002, the Board notes that the United States Supreme Court has held that persons dealing with the Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-85, 68 S. Ct. 1 (1947).  In other words, ignorance of one's right to benefits is not a defense and may not serve as a basis for an effective date earlier than that prescribed by law.  

To the extent that the Veteran is asserting that he is entitled to an earlier effective date due based on an incapacitating physical or mental disability which prevented him from filing a claim, the Board acknowledges that 38 C.F.R. § 3.400(b)(1)(ii)(B) allows for an effective date earlier than the date of receipt of a claim for disability pension if a physical or mental disability, which was not the result of the Veteran's own willful misconduct, is so incapacitating that it prevents the filing of a disability pension claim.  However, relevant to the current appeal, this regulation applies only to pension claims; a similar regulation does not exist for compensation claims. 

Moreover, even if the Board was to find that the Veteran was physically or mentally incapacitated at any time between 1972 and 2003 due to PTSD (as incapacity due to heroin use would be the result of the Veteran's own willful misconduct (see 38 C.F.R. §§ 3.1(n), 3.301(c)(3)), no statute, regulation, or binding court precedent allows for 'equitable tolling' of a period for filing an initial claim for compensation.  In Barrett v. Principi, 363 F. 3d 1316 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit held that, in certain circumstances, 'mental illness may justify the tolling of [38 U.S.C.A. §] 7266(a)'s 120-day period for appeal.'  Barrett, 363 F. 3d. at 1320.  However, the holding in Barrett applies to an appeal period, not an initial request for compensation.  And as discussed above, the only regulatory provision for 'equitable tolling' that pertains to the initial filing of a claim applies to pension, and not compensation, claims.  See 38 C.F.R. § 3.400(b)(1)(ii)(B). 

It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006); Criswell v. Nicholson, 20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.27 (1945) (stating that before VA can adjudicate a claim for benefits, 'the claimant must submit a written document identifying the benefit and expressing some intent to seek it'); 38 C.F.R. § 3.1(p) (2011) (defining 'claim' as 'a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit').  

The Board is sympathetic to the Veteran's claim for an earlier effective date for the grant of service connection for a left shoulder disability.  However, absent evidence that he submitted a formal or informal request of entitlement to service connection for such disability prior to August 29, 2003, the effective date for this award cannot be earlier than the date of receipt of his claim as it was received more than one year after his separation from military service.  38 C.F.R. § 3.400.  To the extent that the Veteran contends that he is entitled to an earlier effective date due to ignorance of the law and/or mental or physical incapacitation, there is no basis in the law for an award on either grounds.  Such arguments therefore essentially constitute a theory of equitable relief.  However, the Board is without authority to grant relief on an equitable basis.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board has given the most favorable reading possible to the facts of this case, but finds that there is no interpretation of the facts of this case which will support a legal basis for favorable action with regard to the Veteran's claim.  Accordingly, the Board finds no basis in the law or facts in this case for an effective date for service connection for a left shoulder disability earlier than October 29, 2003.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than August 29, 2003 for the grant of service connection for a left shoulder disability is denied.


REMAND

In April 2010, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for appropriate development and adjudication.  See Rice v. Shinseki, 22 Vet. App.447 (2009) (holding that an increased or initial rating claim encompasses a claim for a TDIU when raised by a veteran or the evidence of record).  At the time of such remand, service connection was only in effect for a left shoulder disability.  However, review of the record (to include the Virtual VA system) reveals that a rating decision dated in November 2010 granted service connection for tinnitus and assigned an initial, 10 percent rating effective October 30, 2008.  Similarly, a December 2010 rating decision granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial, 70 percent rating effective October 30, 2008.  In November 2011, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, indicating that he is unemployable due to his left shoulder disability, PTSD, and tinnitus.  

In a January 2012 supplemental statement of the case, the RO adjudicated the issue of entitlement to a TDIU.  Pertinent to the reasons for this remand, the RO did not consider the Veteran's other service-connected disabilities (i.e., PTSD and tinnitus) in determining whether he has met the criteria for a TDIU.  Rather, it only considered whether the Veteran is unemployable due to his left shoulder disability.  While the Board acknowledges that it specifically directed the RO to consider unemployability due to this disability in its April 2010 remand, such direction was due to the fact that this was the only service-connected disability at the time of such remand.  In light of the above, the Board finds that the RO should have considered all of the Veteran's service-connected disabilities in its adjudication of the claim for a TDIU.  As this was not done, a remand of this claim is necessary.  
Furthermore, to ensure that the record before the Board is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  
The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Miami, Florida from April 2006 through March 2008.  However, an October 2008 letter indicates that the Veteran is receiving ongoing therapy for his service-connected PTSD at this facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Miami VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since March 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

In addition to requesting outstanding VA treatment records, the Board finds that the RO should obtain another examination and opinion regarding the impact of the Veteran's service-connected disabilities on his employability.  The Board acknowledges that an opinion was obtained in July 2011 regarding the Veteran's employability; however, this examination only considered employability as it relates to the Veteran's left shoulder disability.  Thus, an opinion is needed which addresses the impact of all of the Veteran's service-connected disabilities, to include PTSD and tinnitus, on his employability.  

Hence, the RO should arrange for the Veteran to undergo a general medical examination, by appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for a TDIU.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of examination sent to him by the pertinent VA medical facility.

Finally, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain from the Miami VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since March 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA general medical examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to each physician designated to examine the Veteran, and each report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, with all findings made available to the requesting physician prior to the completion of his or her report, and all clinical findings should be reported in detail.  The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

The physician should fully describe the functional effects of each of the Veteran's service-connected disabilities (PTSD, subluxation of the left shoulder status post surgical repair, and tinnitus) on his ability to perform the mental and physical acts required for employment.  

Then, based on examination findings, and consideration of the Veteran's documented medical history and assertions, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, either individually or in concert, render(s) him unable to obtain or retain substantially gainful employment.  

In rendering the requested opinion, the physician should specifically consider and discuss pertinent findings in the VA treatment records and examination reports, and the private medical records on file, as well as lay assertions of record.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claims) and legal authority (to include 38 C.F.R. § 4.16(b), as appropriate).  

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


